DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification

The disclosure is objected to because of the following informalities: the Brief Description of the Drawings section describes Fig. 1, 2, 4, 5, 6, and 8, but the drawings show Fig. 1A-C, 2A-C, 4A-C, 5A-H, 6A-C, and 8A-B.  Appropriate correction is required.  For example, replacing “Fig. 1” with “Fig. 1A-B”, then replacing “(A)” with “Fig. 1A” and “(B)” with “Fig. 1B”, would obviate this objection for the Fig. 1 description in the Brief Description of the Drawings.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “MSNs comprising: a lanthanide, a fluorophore and; an agent detectable by ultrasound”.  This limitation is confusing because there appears to be a typographical error in the punctuation.  Does applicant intend to use a common instead of a semicolon before “an agent”?  Clarification and/or amendment is required.  
Claim 6 recites the limitation “the agent”.  There is insufficient antecedent basis for this limitation in the claim as “an agent” is not previously recited in the claims.  Note that “a targeting agent” is previously recited in the claims.  Clarification and/or amendment is required.  
The dependent claims fall therewith.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Assouline et al. (US 2015/0125398 A1; “Assouline”).
Assouline teaches a method for sequential imaging and/or image diagnostic or therapeutic cells in a mammal, e.g., a human, comprising: a) introducing to a mammal, e.g., via injection subcutaneously, intradermally or intravascularly, a composition comprising mesoporous silica nanoparticles (MSNs) comprising a lanthanide, a fluorophore and an agent detectable by ultrasound; b) applying ultrasound and a magnetic field to the mammal and recording ultrasound and magnetic resonance images that include the MSNs; and c) detecting the presence, location or amount of the MSNs in the mammal (Abstract; ¶ 0007-0009 and 0056 - 0142; and Fig. 5A-B).  The MSNs are about 1 nm to about 50 nm in diameter, or less than about 200 nm in diameter (Abstract; ¶ 0007-0009 and 0056 - 0142; and Fig. 5A-B).  The MSNs comprise pores about 1 nm to about 10 nm in diameter (Abstract; ¶ 0007-0009 and 0056 - 0142; and Fig. 5A-B).  The MSNs further comprise a targeting agent such as an antibody or an antigen binding portion thereof (Abstract; ¶ 0007-0009 and 0056 - 0142; and Fig. 5A-B).  The images are of a heart, lung, kidney, liver, pancreas, bladder, ovary, uterus, or brain; and the cells are mesenchymal stem cells, pluripotent stem cells, embryonic stem cells, umbilical cord cells, bone marrow cells, peripheral blood cells, adult-derived stem or progenitor cells, tissue-derived stem or progenitor cells, multipotent adult progentitor cells (MAPC) cells, or allogeneic cells (Abstract; ¶ 0007-0009 and 0056 - 0142; and Fig. 5A-B).  The lanthanide is gadolinium, and the gadolinium in the MSNs is a nanoparticle (Abstract; ¶ 0007-0009 and 0056 - 0142; and Fig. 5A-B).  The ultrasound image is recorded before the magnetic resonance image (Abstract; ¶ 0007-0009 and 0056 - 0142; and Fig. 5A-B).  The agent comprises trifluoropropyl groups (Abstract; ¶ 0007-0009 and 0056 - 0142; and Fig. 5A-B).  Assouline also teaches a composition comprising mesoporous silica nanoparticles (MSNs) comprising gadolinium oxide nanoparticles, a fluorophore and an agent detectable by ultrasound, e.g.,  trifluoropropyl groups (Abstract; ¶ 0007-0009 and 0056 - 0142; and Fig. 5A-B).

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618